Citation Nr: 0606422	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for normal pressure 
hydrocephalus.

2.  Entitlement to service connection for petit mal seizures.

3.  Entitlement to service connection for organic brain 
syndrome.

4.  Entitlement to service connection for dementia.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran allegedly had active service from March 1966 to 
July 1969 and subsequent service, including on active duty 
for training and inactive duty training, in the Naval 
Reserve.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

In November 2005, the veteran testified in support of his 
claims at a videoconference hearing held before the Board. 

Below, the Board REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran seeks service connection for normal pressure 
hydrocephalus, petit mal seizures, organic brain syndrome and 
dementia.  He asserts that, during 
Reserve training in San Diego from August 10, 1979 to August 
12, 1979, he suffered intense exposure to carbon monoxide 
while participating in fire fighting school.  He explains 
that the exposure occurred because he was the designated 
leader and as such was not issued an oxygen breathing 
apparatus.  Allegedly, this exposure to carbon monoxide 
caused him to develop normal pressure hydrocephalus, which 
subsequently caused petit mal seizures, dementia and organic 
brain syndrome.  Additional action is necessary to decide the 
veteran's claims.  

First, the claim file in this case, which consists of two 
folders, appears to be incomplete.  In March 2003, when the 
veteran filed his claims for the disorders at issue in this 
appeal, he submitted multiple documents in support thereof.  
Such documents include a copy of a rating decision issued in 
September 1994 and a notation that, in support of a prior 
claim, the RO had requested the veteran's active service 
medical records from the National Personnel Records Center 
and had been told that such records were unavailable.  In 
March 2003, the RO created a new folder by associating the 
veteran's submission therewith, but given that the veteran 
had filed a prior claim and such claim had been developed and 
decided, a folder should have already been in existence.  On 
remand, the veteran's initial folder should be located and 
associated with the claims file.  At present, the claims file 
does not include certain documents that would have been 
associated with the initial folder, including the veteran's 
DD Form 214, information characterizing the type of training 
in which the veteran participated from August 10, 1979 to 
August 12, 1979, and the documents on which the RO relied in 
issuing the September 1994 rating decision.  

Second, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
his or her claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the VCAA by providing the veteran adequate 
assistance with regard to his claims.  Accordingly, any 
decision to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide the claim.  In this case, such an 
examination is necessary.  

The RO afforded the veteran a VA brain and spinal cord 
examination in January 2004, but the report of that 
examination is inadequate for deciding the claims on appeal.  
Therein, the examiner indicates that the veteran was 
diagnosed with normal pressure hydrocephalus in 1989 and, 
thereafter, underwent the placement of a shunt for such 
condition.  He notes, but does not comment on, the veteran's 
allegation that such condition related to the 1979 carbon 
monoxide exposure.  Rather, he indicates that, although the 
record includes recent complaints of organic brain issues, 
the shunt appears to have completely cleared up the 
condition.  At the time the examiner issued this opinion, 
there was evidence of record establishing otherwise.  Further 
medical inquiry must therefore be pursued.   



This appeal is REMANDED for the following action:

1.  AMC should locate and associate with 
the claims file the veteran's original 
claims folder, which was likely created 
following the veteran's filing of a claim 
in January 1994. 

2.  Thereafter, AMC should determine 
whether all pertinent service personnel 
documents are of record, including the 
veteran's DD Form 214 and information 
from the Naval Reserve identifying the 
type of training in which the veteran 
participated from August 10, 1979 to 
August 12, 1979.  If any such document is 
not of record, AMC should pursue all 
reasonable avenues of development in an 
effort to obtain it.  

3.  AMC should arrange for the veteran to 
be afforded a VA examination by a 
neurologist.  AMC should forward the 
claims file to the VA examiner for review 
of all pertinent documents therein, 
including all medical records and copies 
of medical articles submitted by the 
veteran.  AMC should ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following the 
review, the examiner should:

(a) record in detail the 
veteran's history, including 
the nature, duration and 
immediate after-effect of his 
alleged carbon monoxide 
exposure, and his treatment in 
2003 for a subdural hematoma.  

(b) indicate whether the 
veteran has normal pressure 
hydrocephalus, petit mal 
seizures, organic brain 
syndrome and/or dementia; 

(c) if so, offer an opinion as 
to whether any such condition 
is at least as likely as not 
related to the 1979 exposure to 
carbon monoxide, as described; 
and 

(d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  AMC should then readjudicate the 
claims on appeal based on a consideration 
of all of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran and his 
representative unless they receive further notice.  The 
veteran does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


